Citation Nr: 1545959	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  13-09 242A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for headaches, to include as secondary to service-connected PTSD, has been raised by the record in an August 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

PTSD

The Veteran asserts that his service-connected PTSD is worse than the current 50 percent disability rating reflects.  During his August 2015 hearing, the Veteran testified that he had been hospitalized recently in connection with his PTSD.  While the Veteran submitted a record of his discharge from Oceans Behavioral Hospital, complete records of his hospitalization are not in evidence.  As any such records are likely to have bearing on the Veteran's claim for entitlement to an increased disability rating, the Board finds that remand is warranted so they may be obtained.

Additionally, the Veteran was referred for the August 2015 inpatient treatment by Dr. M. Horne, and there is record of one visit with Dr. Horne in evidence.  However, it is not clear from the record whether the Veteran has seen Dr. Horne on more than one occasion; during his hearing, the Veteran referred to Dr. Horne as his private doctor.  As such, the Board finds upon remand that the RO must attempt to obtain complete treatment records from Dr. Horne.

Furthermore, while the Veteran underwent VA examination in connection with his claim as recently as March 2015, the Veteran's August 2015 hospitalization indicates the possibility of significant worsening of the Veteran's condition.  As such, the Board finds that additional examination is warranted to determine the current nature and severity of the Veteran's service-connected PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any VA treatment records dated from July 2015 to the present.

TDIU

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran has asserted that he is unable to work due to his service-connected PTSD.  Therefore, the Board finds that the issue of entitlement to a TDIU has been reasonably raised by the record and should be adjudicated as part of the claim on appeal.  Id.; see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  As the issue of entitlement to a TDIU has not been properly developed for appellate review, the issue is remanded for appropriate action.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  With the Veteran's assistance, obtain and associate with the record any and all treatment records from Oceans Behavioral Hospital, Dr. M. Horne, and any other private care providers identified by the Veteran.  All actions to obtain such records should be fully documented in the claims file.  If private records are identified but not obtained, the RO must notify the Veteran and his representative of (1) the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3.  The RO should send the Veteran VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, with instructions to return the form to the RO.

4.  The RO should complete any additional evidentiary development necessary to adjudicate a claim for a TDIU, to specifically include collecting and verifying information concerning the Veteran's complete educational and occupational history.

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of all manifestations associated with his service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  After a review of the evidence, to include VA examination reports and treatment records, private treatment records, and with consideration of the Veteran's lay statements regarding his symptoms, the examiner should address the extent of the Veteran's PTSD in accordance with VA rating criteria.

The examiner is also asked to address the functional effects of all of the Veteran's service connected disabilities, alone or in combination, on his ability to secure or follow a substantially gainful occupation.  The examiner should consider the Veteran's occupational and educational history, but should not consider the effects of age or any non-service connected disabilities.

6.  If the schedular criteria for TDIU under 4.16(a) are not met, the claim must be referred to the Director of Compensation for consideration of an extra-schedular TDIU rating.  See 38 C.F.R. § 4.16(b) (2015).
7.  After all development has been completed, re-adjudicate the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD and adjudicate the claim of entitlement to a TDIU.  If any benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

